Name: 86/22/EEC: Council Decision of 4 February 1986 concerning the conclusion of an Agreement extending and amending the Community-COST Concertation Agreement on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301)
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-02-08

 Avis juridique important|31986D002286/22/EEC: Council Decision of 4 February 1986 concerning the conclusion of an Agreement extending and amending the Community-COST Concertation Agreement on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301) Official Journal L 033 , 08/02/1986 P. 0025*****COUNCIL DECISION of 4 February 1986 concerning the conclusion of an Agreement extending and amending the Community-COST Concertation Agreement on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301) (86/22/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, by Decision 86/5/EEC (1), the Council extended until 31 December 1986 and amended Decision 82/887/EEC of 13 December 1982 adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems (2); Whereas by its Decision of 4 May 1982 the Council authorized the Commission to negotiate an Agreement with the third countries participating in European cooperation in the field of scientific and technical research (COST) for the implementation of a concerted action project on shore-based marine navigation aid systems; Whereas, by Decision 83/124/EEC (3), the Council approved a Community-COST Concertation Agreement on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301), negotiated with the Kingdom of Spain, the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden; Whereas since 1 January 1986 Spain has become a Member of the Community; Whereas the Commission has negotiated with the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden an Agreement extending and amending the abovementioned Concertation Agreement; whereas that Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement extending and amending the Community-COST Concertation Agreement on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 4 February 1986. For the Council The President W. F. van EEKELEN (1) OJ No L 18, 24. 1. 1986, p. 38. (2) OJ No L 378, 31. 12. 1982, p. 32. (3) OJ No L 84, 30. 3. 1983, p. 9.